DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIN (US 11,088,783 B2).



With respect to claim 1, LIN discloses a base station apparatus (110, 120 in FIG. 1) that allocates uplink radio resources to a terminal apparatus (110, 120 in FIG. 1), comprising:
a checking unit (1010, 1020 in FIG. 10; column 18, lines 25-42; column 18, lines 10-20) configured to check whether or not first frequency resources reserved for transmission of control information in the radio resources are used (FIG. 2; FIG. 3; column 11, lines 15-36; column 11, lines 50-67); and
an allocation unit (1010, 1020 in FIG. 10; column 18, lines 25-42; column 18, lines 10-20) configured to allocate at least a part of the first frequency resources to transmission of user data if it is checked by the checking unit that the at least a part of the first frequency resources are not used (FIG. 2; FIG. 3; column 11, lines 15-36; column 11, lines 50-67). 

With respect to claim 2, LIN further discloses wherein the checking unit checks that the first frequency resources are not used, based at least on a response signal for downlink data transmitted from the base station apparatus being not transmitted using the first frequency resources (FIG. 2; FIG. 3; column 11, lines 15-36; column 11, lines 50-67).

With respect to claim 3, LIN further discloses wherein the checking unit checks that the first frequency resources are not used, based at least on a signal indicating a state of a downlink channel being not transmitted using the first frequency resources (FIG. 2; FIG. 3; column 11, lines 15-36; column 11, lines 50-67).


With respect to claim 4, LIN further discloses wherein the checking unit checks that the first frequency resources are used at a timing at which a signal for making a request for allocation of uplink radio resources for the transmission of the user data is transmitted (FIG. 2; FIG. 3; column 11, lines 15-36; column 11, lines 50-67).


With respect to claim 5, LIN further discloses wherein 
the checking unit checks that the first frequency resources are not used, if only one terminal apparatus (FIG. 2; FIG. 3; column 11, lines 15-36; column 11, lines 50-67) is connected to the base station apparatus. (110, 120 in FIG. 1) 

With respect to claim 6, LIN further discloses wherein if it is checked. by the checking unit that only some of the first frequency resources are used, the allocation unit allocates at least a part of frequency resources including frequency resources in the first frequency resources excluding the some of the frequency resources, to the transmission (Abstract, column 1, lines 10-25) of the user data (FIG. 2; FIG. 3; column 11, lines 15-36; column 11, lines 50-67). 


With respect to claim 7, LIN further discloses wherein the allocation unit allocates, to the transmission of the user data, radio resources including the at least a part of the first frequency resources from a frequency band that includes frequency resources including frequency resources that do not overlap the first frequency resources and that are reserved for the transmission of the user data as frequency resources that do not overlap the first frequency resources (FIG. 2; FIG. 3; column 11, lines 15-36; column 11, lines 50-67).

With respect to claim 8, LIN further discloses wherein the first frequency resources are disposed adjacent to second frequency resources and third frequency resources that are reserved for the transmission of the user data (FIG. 2; FIG. 3; column 11, lines 15-36; column 11, lines 50-67), and between the second frequency resources and the third frequency resources, in a frequency domain, and the allocation unit allocates, to the transmission of the user data, radio resources that include the at least a part of the first frequency resources from frequency resources that includes the first frequency resources, the second frequency resources, and the third frequency resources, and that are continuous in the frequency domain (FIG. 2; FIG. 3; column 11, lines 15-36; column 11, lines 50-67). 

With respect to claim 9, LIN discloses a method for controlling a base station apparatus (110, 120 in FIG. 1) that allocates uplink radio resources to a terminal apparatus (110, 120 in FIG. 1), the method comprising: 
FIG. 2; FIG. 3; column 11, lines 15-36; column 11, lines 50-67); and 
an allocation step of, if it is checked in the checking step that at least a part of the first frequency resources are not used, allocating the at least a part of the first frequency resources to transmission of user data (FIG. 2; FIG. 3; column 11, lines 15-36; column 11, lines 50-67). 

With respect to claim 10, LIN discloses a non-transitory computer-readable storage medium (1010, 1020 in FIG. 10; column 18, lines 25-42) that stores a program for causing a computer  (1010, 1020 in FIG. 10; column 18, lines 25-42) included in a base station apparatus (110, 120 in FIG. 1) that allocates uplink radio resources to a terminal apparatus(110, 120 in FIG. 1), to: 
check whether or not first frequency resources reserved for transmission of control information in the radio resources are used (FIG. 2; FIG. 3; column 11, lines 15-36; column 11, lines 50-67); and 
if it is checked that at least a part of the first frequency resources are not used, allocate the at least a part of the first frequency resources to transmission of user data (FIG. 2; FIG. 3; column 11, lines 15-36; column 11, lines 50-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        March 26, 2022